Stephens, J.
1. In a suit on a promissory note, by the payees named therein, who are owners of the note, where the defendant pleaded payment to an agent of the plaintiffs having authority to collect, evidence that the alleged agent recommended to the defendant the employment of the plaintiffs as attorneys at law to represent the defendant’s brother-in-law in litigation, that the alleged agent, who was not an attorney at law, was also employed by the defendant to assist the plaintiffs in the preparation of the case, that the alleged agent employed the plaintiffs to act as attorneys at law in such litigation and went with the defendant to the plaintiffs’ office where the note sued on, which was made payable to the plaintiffs, was executed by the defendant in payment for such services, that after the plaintiffs had performed the services contracted for, they, without delivering the note to the alleged agent, but retaining it in their own possession, urged the agent to “get after” the defendant and “make” him pay the note, to “see if he could not push those boys [meaning’the defendant and another] up and get something on that paper,” the evidence was sufficient to authorize the inference that the alleged agent had authority to receive payment, in behalf of the plaintiffs, of the note sued on.
2. The grounds of the motion for a new trial which object to certain rulings upon the ground that no evidence of agency appears are without merit.
3. It was not error to admit evidence as to conversations between the defendant and the alleged agent which were part of the negotiations respecting the contract of employment of the plaintiffs by the defendant.
4. The verdict found for the defendant was authorized by the evidence, and no error of law appears.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.